EXHIBIT 21SUBSIDIARIES OF THE REGISTRANT ARCHER-DANIELS-MIDLAND COMPANY June 30, Following is a list of the Registrant's subsidiaries showing the percentage of voting securities owned: Organized Under Laws of Ownership ADM Grain River System, Inc. (A) United States of America 100 ADM Worldwide Holdings LP (B) Cayman Islands 100 ADM Europe BV (C) Netherlands 100 ADM Canadian Holdings BV (D) Netherlands 100 ADM Agri-Industries Company (E) Canada 100 ADM Do Brasil, LTDA (F) Brazil 100 (A) ADM Grain River System, Inc. owns four subsidiary companies whose names have been omitted because, considered in the aggregate as a single subsidiary, they would not constitute a significant subsidiary. (B) ADM Worldwide Holdings LP owns ADM Europe BV and thirty-two subsidiary companies whose names have been omitted because, considered in the aggregate as a single subsidiary, they would not constitute a significant subsidiary. (C) ADM Europe BV owns ADM Canadian Holdings BV and one-hundred-sixty-two subsidiary companies whose names have been omitted because, considered in the aggregate as a single subsidiary, they would not constitute a significant subsidiary. (D) ADM Canadian Holdings BV has one subsidiary company, ADM Agri-Industries Company. (E) ADM Agri-Industries Company owns ADM Do Brasil, LTDA and ten subsidiary companies whose names have been omitted because, considered in the aggregate as a single subsidiary, they would not constitute a significant subsidiary. (F) ADM Do Brasil, LTDA has four subsidiary companies whose names have been omitted because, considered in the aggregate as a single subsidiary, they would not constitute a significant subsidiary. The names of fifty-six domestic subsidiaries and sixty international subsidiaries have been omitted because, considered in the aggregate as a single subsidiary, they would not constitute a significant subsidiary.
